67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ralph RUSSELL, Jr., Appellant,v.Shirley S. CHATER, Secretary of Health & Human Services, Appellee.
No. 95-1477.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 14, 1995.Filed:  Sept. 25, 1995.

Before FAGG, Circuit Judge, GIBSON, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Ralph Russell, Jr. appeals the final judgment of the district court affirming the Secretary's decision denying Russell disability benefits.  Russell argues the Secretary's decision is not supported by substantial evidence, particularly concerning his claim that he meets a listed impairment.  Having reviewed the record, we conclude that Russell's arguments lack merit.  The Secretary's decision is supported by substantial evidence on the record as a whole, and an opinion by this court would lack precedential value.  Accordingly, we affirm the judgment of the district court without further discussion.  See 8th Cir.  R. 47B.